Exhibit99.1 Park City Group, Inc. Unaudited Pro Forma Combined Condensed Financial Statements On August 28, 2008, Park City Group, Inc. ("Park City Group", or the "Company") entered into two Stock Purchase Agreements (the “Purchase Transaction”) relating to the acquisition by Park City Group of shares ofSeries E Preferred Stock of Prescient Applied Intelligence, Inc. (“Prescient”) from existing stockholders of Prescient in exchange for cash. As a result of the Purchase Transaction, Park City Group acquired approximately 43% of Prescient’s Series E Preferred Stock. The Purchase Transaction was consummated contemporaneously with the execution of an Agreement and Plan of Merger (“Merger Transaction”), pursuant to which Prescient was merged with and into a wholly-owned subsidiary of Park City Group.The Merger Transaction closed on January 13, 2009.In connection with the Purchase Transaction, thesellers of the Series E Preferred Stock also entered into Lockup and Voting Agreements whereby they, subject to certain limited exceptions, agreed (i) not to transfer any of their shares of Prescient Common Stock or Series G Preferred Stock prior to completion or termination of the Mergerand (ii) to vote their shares of Prescient Common Stock and Series G Preferred Stock in favor of the Merger. The following unaudited pro forma combined condensed balance sheet presents Park City Group’s historical financial position combined with Prescient as if the Merger Transaction and the financing for the Merger Transaction had occurred on September 30, 2008, and includes adjustments which give effect to events that are directly attributable to the Merger Transaction and that are factually supportable, regardless of whether they have a continuing impact or are nonrecurring. The unaudited pro forma combined condensed statements of operations present the combined results of Park City Group’s operations with Prescient as if the Merger Transaction and the financing for the Merger Transaction had occurred at the beginning of each of the periods presented and include adjustments that are directly attributable to the Merger Transaction, are expected to have a continuing impact on the combined results, and are factually supportable. The pro forma financial statements are not necessarily indicative of what Park City Group’s financial position or results of operations actually would have been had Park City Group completed the Merger Transaction at the dates indicated. In addition, the unaudited pro forma combined condensed financial information does not purport to project the future financial position or operating results of the combined company. The unaudited pro forma combined condensed financial statements should be read in conjunction with the: • Accompanying Adjustments to the Unaudited Pro Forma Combined Condensed Financial Statements; • Separate historical financial statements of Park City Group included in its Annual Report on Form 10-K for the year ended June 30, 2008 and Form 10-Q as of and for the three months ended September30, 2008; and • Separate historical financial statements of Prescient included in Prescient’s Annual Report on Form 10-KSB for the year ended December31, 2007 and Form 10-Q as of and for the nine months ended September30, 2008. -1- Park City Group prepared the unaudited pro forma combined condensed financial information using the purchase method of accounting. Accordingly, Park City Grop’s estimated cost to acquire Prescient of approximately $9,728,000 has been allocated to the assets acquired and liabilities assumed according to their estimated fair values at the date of acquisition. Any excess of the purchase price over the estimated fair value of the net assets acquired has been recorded as goodwill. Park City Group is currently determining the fair values of a significant portion of these net assets. The preliminary work performed in estimating the fair values is reflected in these unaudited pro forma combined condensed financial statements.
